DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Rejoinder
The restriction requirement of claims 46 and 51 is withdrawn and rejoined for examination due to the amendment of claim 37 comprising the limitations in claims 46 and 51.

Claim Status
Claims 37-38, 40-41, 44, 46-47, 49, and 51-61 are pending.
Claims 1-36, 39, 42-43, 45, 48, 50 were cancelled.
Claims 37-38, 40-41, 44, 46-47, 49, and 51-61 have been examined.
 
Priority
This application has PRO 62/591,160 11/27/2017
This application has PRO 62/568,201 10/04/2017
This application has PRO 62/530,803 07/10/2017
This application has PRO 62/441,115 12/30/2016

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 37-38, 40-42, 47, and 52-55 under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Yang et al. and Costantino et al. is withdrawn because a better combination of prior art references is used for the new ground of rejection. 
The rejection of claims 43-44 and 48-49 under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Yang et al. and Costantino et al. and further in view of Baglioni et al. is withdrawn because a better combination of prior art references is used for the new ground of rejection.
The rejection of claims 39 and 56-58 under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Yang et al. and Costantino et al. and further in view of Zimmerman et al. is withdrawn because a better combination of prior art references is used for the new ground of rejection.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38, 40-41, 44, 46-47, 49, and 51-61 are rejected under 35 U.S.C. 103 as being unpatentable over (1) Durando et al. (Clin Microbiol Infect 2013; 19(suppl.1): 1-9, previously cited 7/19/2021), in view of (2) CRM197 (GenBank:AMV91693.1 https://www.ncbi.nlm.nih.gov/ protein/AMV91693.1?report= genbank&log$=protalign&blast_rank=1&RID=93HSR8BK013, previously cited 9/15/2020), in view of (3) Zarei et al. (Journal of Immunology Research. Volume 2016, Article ID 7203587, 18 pages), in view of (4) Zimmerman et al. (Bioconjugate Chem. 2014, 25, 351−361, cited in IDS 9/3/2019), in view of (5) Moginger et al. (Sci Rep. 2016 Feb 4;6:20488), and in view of (6) Costantino et al. (US 2009/0117148 A1, previously cited 9/15/2020).
Claim 37 is drawn to a composition comprising at least 20 distinct cross-linked carrier protein-antigen conjugates, wherein:
(i) each antigen is a capsular polysaccharide of Streptococcus pneumoniae; the carrier protein in each of the distinct crosslinked carrier protein-antigen conjugates is the same and is a polypeptide comprising at least one T-cell activating epitope and having at least 90% sequence identity to SEO ID NO: l,
(ii) wherein the polypeptide comprises at least three non-natural amino acids (nnAAs) comprising a click chemistry reaction group substituted for naturally occurring amino acids in the polypeptide selected from K25, K34, K38, K40, K213, K215, K228, K245, K265, K386, K523, or K527 relative to SEO ID NO: 1, wherein the capsular polysaccharides are conjugated to the nnAAs; and
(iii) wherein the antigen in each of the distinct crosslinked carrier protein-antigen conjugates is a single distinct serotype of capsular polysaccharide from Streptococcus pneumoniae: and wherein:
(a) cross-linked capsular polysaccharide antigen comprising Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, l8C, 19A, 19F and 23F;
(b) cross-linked capsular polysaccharide antigen further comprising at least seven additional Streptococcus pneumoniae serotypes selected from the group consisting of serotypes 2, 6C, 8, 9N, 10A, 12F, 15A, 15B, 15C, 16F, 17F, 20, 20A, 20B, 22F, 23A, 23B, 24F, 24B, 31, 33F, 34, 35B, 35F and 38;
(c) the overall (weight by weight) ratio of a11 serotype capsular polysaccharides to carrier protein in the composition is at least 1.0; and
(d) there is less than about 25% (by weight) total free capsular polysaccharide present in the composition.
Durando et al. teach pneumococcal polysaccharide vaccine conjugated to a carrier protein of CRM197 (Title). Durando et al. further teach a carrier protein conjugated polysaccharide vaccine (e.g., CRM197 conjugate) can be processed and then presented by MHC class II molecules to activate helper T-cell process (p3, col 2, para 1), reading on T-cell activating epitope. Reference (2) CRM197 (GenBank:AMV91693.1) is recited to show CRM197 is 100% sequence identity compared to the instant SEQ ID NO: 1 shown as follows, reading on the limitation (i). 

    PNG
    media_image1.png
    618
    704
    media_image1.png
    Greyscale

Durando et al. teach multivalent pneumococcal polysaccharide conjugate vaccines. Durando et al. show various capsular polysaccharides of Streptococcus pneumoniae serotypes can be conjugated to the carrier protein CRM197. Durando et al. teach the polysaccharide vaccines are selected from commonly used serotypes of Streptococcus pneumonia disclosed in 14-valent, 17-valent, and 23-valent shown as follows (p3 Table 1), comprising the underlined serotypes reading on the limitation of (iii)(a) and the circled serotypes reading on the limitation (iii) (b).

    PNG
    media_image2.png
    181
    1105
    media_image2.png
    Greyscale

Durando et al. in view of CRM197 do not teach crosslinking antigen to at least three functionalized non-natural amino acids in a CRM197 carrier protein.

    PNG
    media_image3.png
    396
    641
    media_image3.png
    Greyscale
Reference (3) Zarei et al. teach a vaccine carrier protein CRM197 (p4, col 1, para 1). Zarei et al. teach a carrier protein crosslinking to multiple carbohydrate/polysaccharides as a common strategy of vaccine design known to one of ordinary skill in the art before the effective filing date of this invention as follows (p6, Fig 5). Zarei et al. further show the carrier protein (e.g., CRM197) can be optimized to crosslink to one or more polysaccharide antigens (e.g., 3 or 4), reading on at least three crosslinked polysaccharide antigens.
Durando et al. in view of CRM197 and Zarei et al. (reference 1-3) do not teach insertion of non-natural amino acids into a carrier protein control the number of conjugated biomolecule (e.g., antigen).
Reference (4) Zimmerman et al. teach insertion of non-natural amino acid into a carrier protein for site-specific conjugation of a bioactive molecule to control the number of conjugated biomolecules (Title & Abstract). Zimmerman et al. teach incorporation of a non-natural amino acid of para-substituted phenylalanine derivative pAMF shown as follows (p355, col 1, Structural 
    PNG
    media_image4.png
    294
    293
    media_image4.png
    Greyscale
Optimization of a nnAA) via orthogonal reaction of a pAMF-specific aaRS to produce a carrier protein comprising pAMF (p355, col 1, Discovery of a pAMF-Specific aaRS), reading on a click chemistry reaction group substituted for naturally occurring amino acids in the carrier polypeptide. Zimmerman et al. further teach a carrier protein comprising pAMF for site-specific crosslinking to a bioactive molecule via click chemistry reaction as follows (p354, Fig 1C and p356, Fig 4C). Because Zimmerman et al. show the beneficial use of non-natural amino acid of pAMF for site-specification crosslinking a carrier protein to a conjugated biomolecule, one of ordinary skill in the art would have found it obvious to incorporate pAMF into Durando’s CRM197 protein to control the number of conjugated capsular polysaccharides taught by Durando et al, in view of Zarei et al.

    PNG
    media_image5.png
    238
    1008
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    261
    1320
    media_image6.png
    Greyscale

Durando et al. in view of CRM197 in view of Zarei et al. and in view of Zimmerman et al. (reference 1-4) do not teach substitution of one or more lysine residues in the CRM197 carrier protein (e.g., CRM197) to produce a polysaccharide vaccine.
(Reference 5) Similarly, Moginger et al. teach typically glycans are coupled to the primary amine side chains of lysine residues. Conjugation of a synthetic glyco-epitope to a carrier protein such as CRM197 that contains 40 primary amine side chains will result in heterogeneous glycoconjugates since some amino acid side chains more readily engage in conjugation reactions than others (p2, para 2). Because Durando et al. in view of CRM197 in view of Zarei et al. and in view of Zimmerman et al. (reference 1-4) teach incorporation of non-natural amino acid pAMF into Durando’s CRM197 protein to control at least 3 conjugated capsular polysaccharides in a multivalent vaccine, one of ordinary skill in the art would have found it obvious to substitute at 
    PNG
    media_image7.png
    803
    480
    media_image7.png
    Greyscale
least three natural lysine residues by non-natural amino acid pAMF within Durando’s CRM197 protein to produce multivalent vaccine conjugates via site-specific click chemistry as taught by Reference (4) Zimmerman et al. described above, reading on substitution of at least 3 naturally occurring lysine residues by non-natural amino acid pAMF in CRM197. Moginger et al. teach the use of CNBr cleavage on the C-terminal side chain of methionine to analyze glycan conjugate (p6, last para), leading to the position number of analyzed CRM197 to be one amino acid less than the CRM197 (GenBank:AMV91693.1) shown in reference (2). Moginger et al. show lysin residues suitable for polysaccharide vaccine conjugation above (p9, Fig 8). After normalization of Moginger’s lysine position (add one to each disclosed lysine position number, see p15 supplementary material of Moginger et al. for CRM197 polypeptide sequence), Moginger’s lysine positions reads on at least K25, K38, K40, K213, K215, K228, K245, K386, and K527 in the limitation (ii). In the alternative, Moginger et al. show different polysaccharide epitopes having different lysine position preference for conjugation, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to further substitute other lysine residues comprising K34, K265, and/or K527 for conjugation of capsular polysaccharides of Streptococcus pneumoniae serotypes because capsular polysaccharides of Streptococcus pneumoniae serotypes have different structures from the polysaccharide epitopes tested by Moginger et al. (p9, Fig 8), reading on the limitation (ii).
Durando et al. in view of CRM197 in view of Zarei et al., in view of Zimmerman et al. and in view of Moginger et al. (reference 1-5) do not teach the weight ratio of all serotype capsular polysaccharides to the carrier protein to be at least 1:0.

    PNG
    media_image8.png
    180
    600
    media_image8.png
    Greyscale
Similarly, Costantino suggests the polysaccharides are made for multivalent saccharide vaccines comprising capsular saccharides from different serogroups of Streptococcus pneumoniae (pneumococcus)[0022-0023, 0080]. Costantino teaches polysaccharide antigens conjugated to a carrier protein of CRM197 [0080, 0152, claim 3]. Costantino further teaches the weight ratio of saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034], reading on the limitation (iii)(c). Costantino further shows free capsular polysaccharide present in the composition from 5.9%-6.6% shown as follows [0174], reading on the limitation (iii)(d).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Durando’s multivalent polysaccharide vaccine with CRM197 (GenBank:AMV91693.1) because (a) Durando et al. teach a multivalent polysaccharide vaccine conjugate comprising a carrier protein of CRM197 and (b) CRM197 (GenBank:AMV91693.1) shows CRM197 sequence with 100% sequence identity compared to the instant SEQ ID NO: 1. The combination would have reasonable expectation of success because both references teach CRM197.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Durando et al. in view of CRM197) with Zarei’s vaccine design because (a) Durando et al. in view of CRM197 teach a vaccine conjugate comprising a CRM197 carrier protein and (b) Zarei et al. show the carrier protein (e.g., CRM197) can be optimized to link to one or more polysaccharide antigens (e.g., 3 or 4) under the cross-linked lattice vaccine design model (p6, Fig 5). The combination would have reasonable expectation of success because all three references teach CRM197.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify the teachings of CRM197 (Durando et al. in view of CRM197 and Zarei et al.) with Zimmerman’s non-natural amino of pAMF because (a) Durando et al. in view of CRM197 and Zarei et al. teach a carrier protein of CRM197 cross-linked to one or more bioactive polysaccharide antigen and (b) Zimmerman et al. show the beneficial use of non-natural amino acid (e.g., pAMF) incorporated into a carrier protein to control the number of conjugated biomolecules via click chemistry for crosslinking the carrier protein to a conjugated biomolecule (p354, Fig 1C and p356, Fig 4C). The modification would have reasonable expectation of success because incorporation of non-natural amino acid of pAMF into Durando’s carrier protein of CRM197 is able to perform site-specification crosslinking CRM197 to functionalized polysaccharide antigens.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Durando et al. in view of CRM197 in view of Zarei et al. and in view of Zimmerman et al.) with Moginger’s teaching of amino acid positions for crosslinking polysaccharide to CRM197 because (a) Moginger et al. teach conjugation of a synthetic glyco-epitope to a carrier protein of wild-type CRM197 that contains 40 primary amine side chains will result in heterogeneous glycoconjugates (p2, para 2) and (b) Durando et al. in view of CRM197 in view of Zarei et al. and in view of Zimmerman teach the beneficial use of non-natural amino acid (e.g., pAMF) incorporated into a carrier protein of CRM197 to control the total number of conjugated biomolecules via click chemistry with homogenously crosslinking the carrier protein to a conjugated biomolecule (p354, Fig 1C and p356, Fig 4C). The combination would have reasonable expectation of success because the cited references teach CRM197 protein crosslinked to a polysaccharide antigens via side chains of either natural or non-natural amino acids within the CRM197 protein.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Durando et al. in view of CRM197 in view of Zarei et al., in view of Zimmerman et al. and in view of Moginger et al.) with Costantino’s teaching weight ratio of all serotype capsular polysaccharides to CRM197 because (a) Durando et al. in view of CRM197 in view of Zarei et al., in view of Zimmerman et al. and in view of Moginger et al. teach crosslinking CRM197 to various serotype capsular polysaccharides for making multivalent saccharide vaccines and (b) Costantino teaches the weight ratio of saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide) for multivalent saccharide vaccines [0034]. The combination would have reasonable expectation of success because the references teach crosslinking CRM197 to various serotype capsular polysaccharides to make multivalent saccharide vaccines.
With respect to claim 38, Durando et al. teach a conjugated polysaccharide vaccine comprising each of 13 Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l9F and 23F (p3, Table I, 2010: 13-valent). Durando et al. suggest other additional serotypes comprising 2, 8, 9N, 9V, 10A, 11A, 11F, 15B, 17F, 20, 22F, and 33F with the 13 Streptococcus pneumoniae serotypes (p3, Table I) can be further conjugated to optimize a multivalent polysaccharide vaccines, reading on the limitation (i) in claim 38.
With respect to claims 40-41 and 47, Zimmerman et al. teach a carrier protein comprising non-natural amino acid of pAMF for site-specific crosslinking to a bioactive molecule via click chemistry reaction (p354, Fig 1C and p356, Fig 4C).

    PNG
    media_image3.png
    396
    641
    media_image3.png
    Greyscale
With respect to claims 44 and 49, CRM197 (GenBank:AMV91693.1) shows CRM197 is 100% sequence identity compared to the instant SEQ ID NO: 1.

    PNG
    media_image9.png
    328
    393
    media_image9.png
    Greyscale
With respect to claims 46 and 51, Zarei et al. show the carrier protein (e.g., CRM197) is optimized to crosslink to one or more polysaccharide antigens (e.g., 3 or 4) with spacer amino acids within the carrier protein (p6, Fig 5). Moginger et al. teach amino acid residues within CRM197 for crosslinking polysaccharide antigens after normalization (+1 for Moginger’s amino acid positions) at nearby positions of K24+1, K33+1, K37+1, K39+1 and distant positions of K212+1, K214+1 shown above (p9, Fig 8). Moginger et al. suggest preferred glycan epitopes are in the regions of K37+1-K125, K212+1-K242+1, and K498+1 and K526+1 (p8, last para), reading on only one substitution at K38 or K40, a spacer polypeptide (aa41-aa211), and one substitution at K213 or other lysins between K213 and K243. One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select pAMF substituted lysine from one of K25, K34, K38, K40 and a distant substitution from K213, K215 separated by spacer amino acids as suggested by Zarei et al and Zimmerman et al.

    PNG
    media_image3.png
    396
    641
    media_image3.png
    Greyscale
With respect to claims 52-53, Costantino teaches the weight ratio of saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034].
With respect to claims 54-55 and 61, Zarei et al. further show the carrier protein (e.g., CRM197) can be optimized to crosslink 2-4 polysaccharide antigens (p6, Fig 5). 
[AltContent: textbox ([img-media_image10.png]	 [img-media_image11.png])]With respect to claim 57, Zimmerman’s pAMF shows W=C and y=1 as follows.
With respect to claims 56 and 58-60, a side-by-side comparison of Zimmerman's azide-alkyne cycloaddition reaction and applicant's formula XI is shown above. Although Zimmerman's functionalized PEG spacer is slightly different from the formula XI as claimed (a substitution of C by N in a linking moiety or length of PEG spacer), the two linkers would be obvious with respect to structure and function as a spacer to link an antigen to a carrier protein. MPEP 2144.09 (I) states "A prima facie case of obviousness may be made when chemical compounds have very close structural (formula XI) similarities and similar utilities." 

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image12.png
    720
    618
    media_image12.png
    Greyscale
Claim 37-38, 40-41, 44, 46-47, 49, 51-55, 57 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 15-16, and 129 of copending Application No. 16/459,303 (the ‘303 application) in view of Durando et al. (Clin Microbiol Infect 2013; 19(suppl.1): 1-9, previously cited 7/19/2021) and Costantino et al. (US 2009/0117148 A1, previously cited 9/15/2020).
Claim 1 of the ‘303 application disclosed a sequence at least 90% sequence identity to SEQ ID NO: 9. Claim 8 of the ‘303 application disclosed a sequence at least 95% sequence identity to SEQ ID NO: 9. SEQ ID NO: 9 of the ‘303 application compared to the instant SEQ ID NO: 1 as follows. SEQ ID NO: 9 of the ‘303 comprises 6 non-natural amino acid (nnAA) substitution at K34, K213, K245, K265, K386, and K527.
Claims 5-6 and 15-16 of the ‘303 application disclosed the non-natural amino acid is pAMF comprising azide able to be used for site-specific conjugation of a compound to the carrier protein via click chemistry.
Claims 1, 5-6, 8 and 15-16 of the ‘303 application do not tech SEQID No: 9 conjugated to a compound of capsular polysaccharide of Streptococcus pneumoniae.

    PNG
    media_image2.png
    181
    1105
    media_image2.png
    Greyscale
Durando et al. teach pneumococcal polysaccharide vaccine conjugated to a carrier protein of CRM197 (Title). Durando et al. further teach a carrier protein conjugated polysaccharide vaccine (e.g., CRM197 conjugate) can be processed and then presented by MHC class II molecules to activate helper T-cell process (p3, col 2, para 1), reading on T-cell activating epitope. Durando et al. teach multivalent pneumococcal polysaccharide conjugate vaccines. Durando et al. show various capsular polysaccharides of Streptococcus pneumoniae serotypes can be conjugated to the carrier protein CRM197. Durando et al. teach the polysaccharide vaccines are selected from commonly used serotypes of Streptococcus pneumonia disclosed in 14-valent, 17-valent, and 23-valent shown as follows (p3 Table 1), comprising the underlined serotypes reading and the circled serotypes, reading on crosslinking functionalized serotypes of capsular polysaccharides taught by Durando et al. to the CRM197 protein of SEQ ID NO: 9 disclosed in claims 1 or 9 of the ‘303 application.
Claims 1, 5-6, 9 and 15-16 of the ‘303 application in view of Durando et al. do not teach the weight ratio of all serotype capsular polysaccharides to the carrier protein to be at least 1:0.
Similarly, Costantino suggests the polysaccharides are made for multivalent saccharide vaccines comprising capsular saccharides from different serogroups of Streptococcus pneumoniae (pneumococcus)[0022-0023, 0080]. Costantino teaches polysaccharide antigens conjugated to a carrier protein of CRM197 [0080, 0152, claim 3]. Costantino further teaches the weight ratio of 
    PNG
    media_image8.png
    180
    600
    media_image8.png
    Greyscale
saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034]. Costantino further shows free capsular polysaccharide present in the composition from 5.9%-6.6% shown as follows [0174]. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine claims 1, 5-6, 9 and 15-16 of the ‘303 application with Durando’s multivalent polysaccharide vaccines comprising capsular saccharides from different serogroups of Streptococcus pneumoniae because (a) claims 1, 5-6, 9 and 15-16 of the ‘303 application teach substitution of K34, K213, K245, K265, K386, and K527 by non-natural amino acid pAMF comprising azide in CRM197 protein able to be used for site-specific conjugation a compound via click chemistry and (b) Durando et al. teach multivalent pneumococcal polysaccharide conjugate vaccines comprising various capsular polysaccharides of Streptococcus pneumoniae serotypes conjugated to the carrier protein CRM197. The combination would have reasonable expectation of success because claims 1, 5-6, 9 and 15-16 of the ‘303 application and Durando et al. teach CRM197 protein.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (claims 1, 5-6, 9 and 15-16 of the ‘303 application in view of Durando et al.) and Costantino’s weight ratio of saccharide antigen to carrier protein (w/w) because (a) claims 1, 5-6, 9 and 15-16 of the ‘303 application in view of Durando et al. teach a multivalent polysaccharide vaccine comprising CRM197 carrier protein conjugated with different serogroups of Streptococcus pneumoniae and (b) Costantino teaches the weight ratio of saccharide antigen to CRM197 carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034]. The combination would have reasonable expectation of success because the references teach the use of CRM197 carrier protein for making multivalent polysaccharide vaccines.
Claims 1 and 8 of the ‘303 application disclosed the carrier protein comprising 6 non-natural amino acid substitution at K34, K213, K245, K265, K386, and K527, satisfying the instant claims 46, 51, 54-55, and 61.
With respect to claim 38, Durando et al. teach the polysaccharide vaccines are selected from commonly used serotypes of Streptococcus pneumonia disclosed in 14-valent, 17-valent, and 23-valent or combination thereof (p3 Table 1), satisfying the instant claim 38.
Claims 5, 15, and 129 of the ‘303 application disclosed the nnAA are 2-amino-3-( 4-azidophenyl)propanoic acid (pAF), 2-amino-3-(4-(azidomethyl)phenyl)propanoic acid (pAMF), 2-amino-3-(5-(azidomethyl)pyridin-2-yl) propanoic acid, 2-amino-3-(4-(azidomethyl)pyridin-2-yl)propanoic acid, 2-amino-3-(6 (azidomethyl)pyridin-3-yl)propanoic acid, and 2-amino-5-azidopentanoic acid, satisfying the instant claim 40. 
Claims 6 and 16 of the ‘303 application disclosed the nnAA is pAMF, satisfying the instant claims 41 and 47.
Claim 8 of the ‘303 application disclosed the carrier protein at least 95% sequence identity to Seq ID NO: 9, satisfying the instant claims 44 and 49.
With respect to claims 52-53, Costantino further teaches the weight ratio of saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034].
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's argument of “Applicant will consider the propriety of this rejection upon receiving an indication that each of the currently rejected claims is allowable” filed 5/6/2022 (Remarks, p14, last para bridging to p15, para 1) has been fully considered but it is not persuasive. See the ODP rejection in detail above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
26-August-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615